Citation Nr: 1812712	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-20 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

 
THE ISSUES

1.  Entitlement to an initial disability rating greater than 20 percent for type II diabetes mellitus.

2.  Whether a reduction in the disability rating from 60 to 30 percent for the Veteran's service-connected coronary artery disease, effective August 1, 2013, was proper.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service in the Army from November 1967 to July 1970.  He set foot in the Republic of Vietnam during the Vietnam Era.  

The issue of a higher initial rating for type II diabetes mellitus comes to the Board of Veterans' Appeals (Board) on appeal from June 2010 and November 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

For the type II diabetes mellitus issue, this issue was characterized by the RO as a claim for an increased rating, as opposed to an initial rating.  However, the Board sees that pertinent medical evidence (an April 2011 VA diabetes mellitus examination) was received within one year of the original June 2010 rating decision that granted service connection.  As set forth in 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Thus, this medical examination constitutes new and material evidence relevant to the pending type II diabetes claim under 38 C.F.R. § 3.156(b).  It follows that the June 2010 rating decision that assigned the initial 20 percent rating for type II diabetes mellitus is not final and is in fact on appeal.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Young v. Shinseki, 22 Vet. App. 461, 466 - 474 (2009). 

The issue of entitlement to a TDIU comes to the Board on appeal from a November 2011 rating decision issued by the same RO in St. Petersburg, Florida.  

The issue of a rating reduction for coronary artery disease comes to the Board on appeal from an April 2013 rating decision issued by the same RO in St. Petersburg, Florida.  

During the course of the appeal, the Veteran requested and was scheduled for a hearing before a Decision Review Officer (DRO hearing).  However, instead, the Veteran chose to participate in a phone call per a January 2016 DRO conference report.

During the course of the appeal, the Veteran was represented by a private attorney.  However, in a June 2016 letter, prior to certification of the appeal in August 2016, the Veteran's attorney filed a letter withdrawing representation for the Veteran before VA.  See 38 C.F.R. § 20.608(a) (2017).  At the same time, the Veteran's attorney notified the Veteran of her intention to withdraw her representation.  

VA regulation provides that an attorney may withdraw from representation, before certification of the appeal to the Board, provided the withdrawal would not adversely impact the claimant's interests.  38 C.F.R. § 14.631(c) (2017).  An attorney providing representation withdraws from representation by notifying the claimant, the VA organization in possession of the claims file, and the agency of original jurisdiction in writing prior to taking any action to withdraw and takes steps necessary to protect the claimant's interests including, but not limited to, giving advance notice to the claimant, allowing time for appointment of alternative representation, and returning any documents provided by VA in the course of the representation to the agency of original jurisdiction or pursuant to the claimant's instructions, to the organization or individual substituted as the representative, agent, or attorney of record.  Id.  In the present case, the above requirements for withdrawal were properly met.  In addition, there is no indication the Veteran has appointed alternative representation.  Therefore, at this time, the Veteran is not represented by any organization before the Board.     


FINDINGS OF FACT

1.  The Veteran's service-connected type II diabetes mellitus does not require insulin, restricted diet, and a regulation of activities.  That is, the administering of insulin injections and the regulation of activities is not demonstrated in the record.  

2.  A 60 percent rating for coronary artery disease was in effect from December 10, 2009 to August 1, 2013 - for a period of less than five years.

3.  In January 2013 and April 2013 rating decisions (proposed reduction and final reduction), the RO reduced the Veteran's coronary artery disease rating from 60 percent to 30 percent, effective August 1, 2013.

4.  The RO's decision to reduce the Veteran's service-connected coronary artery disease from 60 percent to 30 percent, effective August 1, 2013, was not proper.  The RO failed to provide the Veteran with a predetermination hearing for the reduction issue on appeal, despite the Veteran's timely request for a hearing in March 2013, when considering the postmark rule.  

5.  Based on the findings in the present decision, the Veteran is service-connected for the following disabilities: coronary artery disease, rated as 60 percent disabling; and type II diabetes mellitus, rated as 20 percent disabling.  The combined service-connected disability rating is 70 percent.  Therefore, the schedular percentage criteria for TDIU are met.  

6.  The combination of the Veteran's service-connected disabilities, but not any one single disability alone, prevents him from securing or following a substantially gainful occupation consistent with his work and educational background.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial disability rating greater than 20 percent for type II diabetes mellitus.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.21, 4.119, Diagnostic Code 7913 (2017).  

2.  As the RO's reduction of the disability rating for service-connected coronary artery disease from 60 percent to 30 percent disabling, effective August 1, 2013, was not in accordance with law, the criteria for restoration of the 60 percent rating are met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.105(e) and (i), 3.159, 3.344(c), 4.104 (Diagnostic Code 7005), 20.305(a) (2017).

3.  The criteria for entitlement to TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

In the decision below, the Board has granted the Veteran restoration of his 60 percent rating for coronary artery disease and entitlement to a TDIU.  Therefore, the benefits sought on appeal have been granted in full for these particular issues.  Accordingly, regardless of whether the notice and assistance requirements have been met with regard to these issues, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

For the increased rating issue for type II diabetes mellitus, neither the Veteran nor his representative has raised any issues with regard to the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Increased Rating for Type II Diabetes Mellitus

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

The Veteran has appealed the June 2010 and November 2011 rating decisions that granted service connection for his type II diabetes mellitus.  He has expressed disagreement with the initial 20 percent rating assigned since December 10, 2009. Thus, this case could result in "staged ratings" based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).

That is to say, the Board must consider whether there have been times since the effective date of his award when his type II diabetes mellitus disability has been more severe than at others for the time period from December 10, 2009 to the present.  Id.  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

The Veteran's type II diabetes mellitus has been assigned a 20 percent rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913 (diabetes mellitus).  This 20 percent rating has remained in effect since December 10, 2009. 

Effective December 10, 2017, VA revised the portion of the Rating Schedule that addresses endocrine conditions and disorders of the endocrine system.  See 82 Fed. Reg. 50802 - 50807 (November 2, 2017) (codified at 38 C.F.R. pt. 4).  The effect of this action is to ensure that VA's Schedule for Rating Disabilities uses current medical terminology and to provide detailed and updated criteria for evaluation of endocrine disorders.  Id. at 50802.  

Under Diagnostic Code 7913, the above revision adds the phrase "one or more daily injection of" before the word "insulin."  The revisions are clarifying in nature.  Thus, under the revised criteria, a rating of 10 percent is assigned for diabetes mellitus that is managed by a restricted diet only.  A rating of 20 percent is assigned for diabetes mellitus requiring one or more daily injection of insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  The next higher rating of 40 percent is assigned for diabetes mellitus requiring one or more daily injection of insulin, restricted diet, and regulation of activities.  A 60 percent disability rating is warranted for diabetes mellitus requiring one or more daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is warranted if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring three hospitalizations a year or weekly visits to a diabetic provider, plus either progressive loss of weight and strength or signs that would be compensable if separately evaluated.  38 C.F.R. § 4.119 (December 10, 2017).   

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under DC 7913.

Note (2) to Diagnostic Code 7913 provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes. 

The Court has held that, in order to demonstrate a regulation of activities, "medical evidence" is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining the term within the criteria for a 100 percent rating)).  In paragraph 16.5 of the VA Clinician's Guide, it states that an evaluation of diabetes mellitus must "[i]nclude any restrictions of diet or physical activities and any weight loss."  U.S. Veterans Clinician's Guide, Ch. 16, para. 16.5.  Accordingly, any "regulation of activities" is a matter that is to be included in the physician's assessment of a claimant seeking VA disability compensation.  See 61 Fed. Reg. at 20444.  This question turns on whether there is medical evidence of record that supports a finding that the claimant has been instructed to avoid "strenuous occupational and recreational activities."  See Camacho, 21 Vet. App. at 364.

In addition, the Federal Circuit Court has held that the "insulin" treatment requirement of Diagnostic Code 7913 is not satisfied by use of a different treatment, even one that causes the body to produce insulin.  Middleton v. Shinseki, 727 F.3d 1172, 1176 (Fed. Cir. 2013).  In other words, insulin cannot be substituted by the administration of another medical compound or pharmaceutical agent.  Id.  Moreover, "[r]equiring insulin" means that a Veteran must actually be administered insulin.  Id. at 1177.  

Also, the Board observes that the rating criteria contained in Diagnostic Code 7913 are "successive."  That is, the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the veteran can only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Each higher rating requires the elements of the lower rating: the 10 percent rating requires a restricted diet; the 20 percent rating requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent rating requires insulin, restricted diet, and regulation of activities; and so forth.  Accordingly, under this and other diagnostic codes that are successive, consideration of 38 C.F.R. § 4.7 is not required.  See Camacho, 21 Vet. App. at 366.  In fact, the Federal Circuit has held that if disability rating criteria are written in the conjunctive and are successive, "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation," and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013).  

In light of the above, in the instant case, each separate element of insulin, restricted diet, and regulation of activities must be met for the Veteran to meet the criteria for a higher 40 percent rating.  Middleton, 727 F.3d 1172.  See also 38 C.F.R. § 4.119, Diagnostic Code 7913.

Upon review, there is no basis for an initial rating in excess of 20 percent for the Veteran's type II diabetes mellitus under Diagnostic Code 7913.  The probative lay and medical evidence record establishes that his diabetes mellitus requires an oral hypoglycemic agent (Metformin or glyburide) and a restricted diet.  On one occasion, insulin was recommended, but was not actually administered.  But most importantly, there is no medical evidence directing the regulation of the Veteran's occupational and recreational activities (avoidance of strenuous occupational and recreational activities).  In addition, the evidence of record establishes his type II diabetes mellitus does not result in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider; or progressive loss of weight and strength, which are some of the criteria necessary to demonstrate ratings above 20 percent.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  

The following evidence of record is not supportive of a rating above 20 percent:

VA treatment records dated from 2007 to 2016 VA record a diagnosis of diabetes mellitus type II, controlled with an oral medication called Metformin.  The Veteran also has dietary restrictions.  He was never administered insulin.  

At a March 2010 VA diabetes mellitus examination, it was noted the Veteran was treating his type II diabetes mellitus with an oral hypoglycemic medication - Metformin at 500mg daily.  There was no history of episodes of diabetes related hospitalization or surgery, diabetes related neoplasm, episodes of hypoglycemia reaction or ketoacidosis, or congestive heart failure.  The Veteran was instructed to follow a restricted or special diet.  But most importantly, the VA examiner indicated the Veteran was not restricted in his ability to perform strenuous activities.  Finally, there was no mention of insulin use by the Veteran.

At an April 2011 VA diabetes mellitus examination, the VA examiner reflected that the Veteran takes one pill daily for diabetic control - Metformin 500mg per day, with no side effects.  The course since onset was stable.  There was no history of episodes of diabetes related hospitalization or surgery, diabetes related neoplasm, episodes of hypoglycemia reaction or ketoacidosis, or congestive heart failure.  The Veteran was instructed to follow a restricted or special diet.  But most importantly, the VA examiner indicated the Veteran was not restricted in his ability to perform strenuous activities.  Finally, there was no mention of insulin use by the Veteran.

An April 2012 VA Port Charlotte Soap Note documented the Veteran currently was being treated for diabetes with glyburide and Metformin.  It was noted that unfortunately the Veteran was not exercising or doing cardiovascular walking as VA medical personnel had recommended.  The need for a daily 30-minute cardiovascular walk exercise - either treadmill, elliptical, or an aggressive walk was reemphasized.  The Veteran admitted to being a VFW officer and admitted to increased alcohol intake.  VA medical personnel discussed his alcohol intake and recommendations for limits per day.  The assessment was for the Veteran to continue the Metformin and glyburide before meals as directed.  His restricted diet was a low-fat / carb diet.  Daily cardiovascular exercises were emphasized.  There was no mention of insulin or of regulation of activities.  

A November 2012 VA Port Charlotte Soap Note stated the Veteran initially was seen during the first visit with very elevated blood sugars.  However, of late, the Veteran has done well with his blood sugars - keeping them controlled.  He was currently on Metformin XR 500 mg t.i.d.  He was tolerating this medication well.  He also takes glyburide 5 mg, 2 tablets b.i.d.  The Veteran denied periods of hypoglycemia.  It was again emphasized the Veteran needs to begin a daily cardiovascular exercise routine such as an elliptical or a treadmill.   

In a September 2014 VA primary care note, the Veteran reported he has been exercising approximately 2-3 times on a weekly basis including treadmill. Unfortunately he also continued to be in charge of the local VFW club and continued alcohol intake and secondhand smoke.  The Veteran's blood sugar remained elevated.  He continued to take Metformin 1000 mg XR b.i.d. and glipizide 10 mg b.i.d.  But most importantly, the Veteran refused insulin, stating he wished to continue with only the diet and exercise and medication control of his sugars.  With regard to the requirement of insulin injections, the Board reiterates that to meet the criteria for a higher 40 percent rating under Diagnostic Code 7913, "[r]equiring insulin" means that a Veteran must actually be administered insulin.  Middleton, 727 F.3d 1177.  Here, and elsewhere in the record, the Veteran was never actually administered insulin.  The Veteran also denied chest pain, pressure, palpitations, lightheadedness, dizziness, and orthopnea.  The VA recommended plan was for the Veteran to increase his treadmill exercise to 30 minutes daily, engage in alcohol restriction, decrease carbohydrates and processed foods, avoid simple sugars, and continue with Metformin and glipizide.

A March 2015 VA primary care note revealed an improvement in blood sugars and hemoglobin levels.  It was noted that while the Veteran admitted to decreased exercise at this point, he planned on increasing his daily work out. 

A February 2016 VA treatment record documented that his hemoglobin level has improved significantly dropping from 8.0 down to 6.5.  The Veteran had restarted taking Metformin and glipizide.  However, unfortunately the Veteran had not participated in a daily cardiovascular walk which had been previously recommended. 

In light of the above evidence, the administration of insulin injections and the regulation of activities are not demonstrated in the record.  Diagnostic Code 7913 contemplates activities being regulated as opposed to the inability to perform activities.  See Camacho, 21 Vet. App. at 364 ("This question turns on whether there is medical evidence of record that supports a finding that the appellant has been instructed to avoid 'regulation of activities.'") (emphasis added).  The Veteran has not been told it is medically necessary to avoid "strenuous occupational and recreational activities."  Id. at 363 (emphasis added).  

Accordingly, the Board concludes that an initial evaluation in excess of 20 percent is not warranted for the Veteran's type II diabetes mellitus.  38 C.F.R. § 4.3.  

III.  Reduction

The Veteran's service-connected coronary artery disease of the heart is rated under Diagnostic Code 7005 (arteriosclerotic heart disease).  38 C.F.R. § 4.104.  

Under Diagnostic Code 7005, a 30 percent rating contemplates a workload of greater than 5 METs, but not greater than 7 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or X-ray.  A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs, but not greater than 5 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  38 C.F.R. § 4.104.  

Note (2) to 38 C.F.R. § 4.104 provides that one MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104.

In addition, 38 C.F.R. § 4.100(a) (2017) provides guidance for the application of Diagnostic Code 7005 - in all cases, it must be ascertained whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication.

From December 10, 2009 to August 1, 2013, for a period of less than five years, the Veteran's coronary artery disease was rated as 60 percent disabling under Diagnostic Code 7005.  This 60 percent rating was based on the findings of the March 2010 VA heart examiner.  This VA examiner estimated the activity level for the Veteran was 5 METS.  This subjective assessment in METS was not based on diagnostic testing, because exercise was medically contraindicated for the Veteran (in this regard, METS testing is required in all cases except when there is a medical contraindication - see 38 C.F.R. § 4.100(b)(1).  In any event, a subjective workload of 5 METS meets the criteria for a 60 percent rating under Diagnostic Code 7005.  See 38 C.F.R. § 4.104.  Thus, the Veteran was assigned a 60 percent rating. 

However, from August 1, 2013 to the present, the Veteran's coronary artery disease was reduced to 30 percent disabling.  

In a January 2013 proposed reduction from the RO, the RO determined that the findings from a January 2013 VA heart examination revealed evidence of cardiac hypertrophy on echocardiogram and left ventricular ejection fraction of 60 percent.  Most significantly, the January 2013 VA examiner stated that the Veteran's ejection fraction is a better measurement of his cardiac function, because he has other comorbidities affecting exercise tolerance.  Thus, subjective METS was not an accurate measurement of his cardiac function.  As such, the findings of hypertrophy on echocardiogram and left ventricular ejection fraction of 60 percent were consistent with a lower 30 percent evaluation under Diagnostic Code 7005.  See 38 C.F.R. § 4.104.

A February 6, 2013 notice letter for the RO's proposed reduction advised the Veteran that he could request a personal hearing to present evidence or argument on any important point in his claim.  The RO advised it must receive the Veteran's request for a hearing within 30 days from the date of the notice letter, in order for the Veteran to continue his payments at the higher 60 percent rate.

On March 11, 2013, the RO received the Veteran's request for a personal hearing.  Ostensibly, the request for a personal hearing was received beyond the 30 day window.  In other words, his hearing request was late.  In any event, a personal hearing was requested in support of keeping the 60 percent rating for the service-connected coronary artery disease.  The Veteran argued that the evidence of record for the proposed reduction to 30 percent was "incomplete."  The Veteran contended that his future hearing testimony will clearly support the higher 60 percent rating for coronary artery disease.   

In an April 2013 final reduction, the RO reduced the disability rating for the Veteran's coronary artery disease from 60 percent to 30 percent.  An evaluation of 30 percent was assigned because the medical evidence showed left ventricular hypertrophy.  An evaluation of 30 percent was assigned from August 1, 2013, which is the first of the month following 60 days from the date of the notification letter.  The RO also acknowledged that it had received the Veteran's request for a personal hearing on March 11, 2013.  (But the RO made no further reference to or evaluation of this request for a hearing).  

The Veteran has expressed disagreement with the reduction from 60 percent to 30 percent, and the appeal has reached the Board.  See June 2013 Notice of Disagreement (NOD).    

As to the propriety of the reduction, for reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b).  

However, in the present case, the Veteran's coronary artery disease at 60 percent disabling was only in effect from December 10, 2009 to August 1, 2013 - for a period of less than five years.  The duration of the rating is measured from the effective date of the rating to the effective date of the reduction.  Brown v. Brown, 5 Vet. App. 413, 418 (1993).  Therefore, with regard to this particular reduction, 38 C.F.R. § 3.344(c) is applicable, since the 60 percent evaluation for coronary artery disease was in effect for less than five years.  In such cases, a single reexamination disclosing improvement in that disability will warrant a reduction in its rating, because the disability has not stabilized and was likely to improve.  See 38 C.F.R. § 3.344(c).  It follows that the greater protections afforded to the Veteran under provisions of 38 C.F.R. § 3.344 (a) and (b) are inapplicable since the rating for coronary artery disease was not in effect for five years or more.  

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In fact, the Court has consistently held that when VA reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio and will be set aside.  Greyzck v. West, 12 Vet. App. 288, 292 (1999); Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  

The Board is required to establish, by a preponderance of the evidence, that a rating reduction on appeal is warranted.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995). 

Prior to a rating reduction resulting in the decrease in payment of compensation benefits being made, VA must also fulfill a number of procedural requirements. Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

Under 38 C.F.R. § 3.105(e), where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran must be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  Id. 

The initial question here with regard to the propriety of the reduction is whether the RO complied with the procedural requirements of 38 C.F.R. § 3.105(e).  Based on the evidence described above, the Board finds that the RO satisfied the due process notification requirements under 38 C.F.R. § 3.105(e) when issuing its proposed and final reductions.  This is not in dispute.  

The next question is whether the RO complied with the procedural requirements of 38 C.F.R. § 3.105(i) for a predetermination hearing.  Under 38 C.F.R. § 3.105(i), where a reduction in an evaluation of a service-connected disability is considered warranted, a veteran must also be informed that he or she may request a predetermination hearing, provided that the veteran's request for a hearing is received by VA within 30 days from the date of the notice.  If the veteran requests a predetermination hearing, the RO must provide the veteran 10 day advance notice in writing of the time and place of the scheduled hearing date, which may be waived by agreement between VA and the veteran or his representative.  If the veteran fails without good cause to report for a scheduled predetermination hearing, the final action will be based solely upon the evidence of record, including any additional evidence obtained following the hearing pursuant to necessary development.  38 C.F.R. § 3.105(i).

Upon review of the evidence, the Board finds that the rating reduction from 60 percent to 30 percent for the Veteran's service-connected coronary artery disease under Diagnostic Code 7005 was not proper.  As such, restoration of the 60 percent rating is warranted.  

Specifically, the RO failed to comply with the procedural requirements of 38 C.F.R. § 3.105(i) for a predetermination hearing.  In this regard, a February 6, 2013 notice letter for the RO's proposed reduction advised the Veteran that he could request a predetermination hearing within 30 days from date of the notice letter.  On March 11, 2013, (on its face beyond the 30 day window), the RO received the Veteran's request for a personal hearing.  However, the RO failed to consider that the Veteran's letter requesting a personal hearing appears to have been dated on March 1, 2011, which is within the 30 day window.  More importantly, the RO failed to consider the provisions of 38 C.F.R. § 20.305 regarding when a postmark is absent.    

Under 38 C.F.R. § 20.305(a), when VA rules require that a document be filed within a specified period of time, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  But absent evidence of a postmark, the postmark date will be presumed to be five days prior to the date of receipt by the VA.  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.  Id.  

Under 38 C.F.R. § 20.305(b), in computing the time limit for filing a document, the first day of the specified period will be excluded and the last day included and where the time limit would expire on a Saturday, Sunday, or legal holiday, the next succeeding workday will be included. 

The Board takes judicial notice of the fact that the date of March 8, 2013 is exactly 30 days after the RO's February 6, 2013 notice letter.  On this issue, the March 11, 2013 receipt date for the Veteran's hearing request is several days after March 8, 2013 - so several days after the expiration of the 30 day time period for him to request a hearing.  Thus, it appears the Veteran's hearing request was deemed untimely by the RO.  However, since the postmark is not of record, the postmark date is presumed to be five days prior to the date of receipt by VA - so March 4, 2013, when excluding Saturdays and Sundays.  Notably, the March 4, 2013 presumed postmark date is clearly 4 days prior to the March 8, 2013 expiration date of the 30 day period.  Thus, the Veteran's request for a predetermination hearing was in fact timely filed.  See again 38 C.F.R. §§ 3.105(i), 20.305(a).  It follows that the RO failed to provide the Veteran with a predetermination hearing for the reduction issue on appeal, despite his timely request for a hearing when considering the postmark rule.  This predetermination hearing would have allowed the Veteran to submit evidence in support of maintaining his 60 percent rating for his coronary artery disease.  In effect, the Veteran was denied due process of law, because a timely hearing request was made, but ignored by the RO.  

Failure to consider and properly apply the procedural provisions of 38 C.F.R. § 3.105(i), as is the case here, renders the April 2013 rating decision (the final reduction), void ab initio.  Such an omission is error and not in accordance with the law.  Greyzck, 12 Vet. App. at 292; Hayes, 9 Vet. App. at 73; Kitchens, 7 Vet. App. at 324.  

Accordingly, the 60 percent rating assigned for the Veteran's coronary artery disease under Diagnostic Code 7005 is restored, due to procedural error.  See 38 C.F.R. §§ 3.105(i), 3.344(c).  Based on the restoration, the 60 percent rating for coronary artery disease is now in effect from December 10, 2009 to the present.    

IV.  TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C. § 1155 (2012).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).    

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Based on the above findings in the present decision, the Veteran is now service-connected for the following disabilities: coronary artery disease, rated as 60 percent disabling; and type II diabetes mellitus, rated as 20 percent disabling.  The combined service-connected disability rating is 70 percent.  See 38 C.F.R. §§ 4.16(a), 4.25.  Therefore, the schedular percentage criteria for TDIU are met throughout the entire appeal period.  38 C.F.R. § 4.16(a).  

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected heart and diabetes disabilities.  38 C.F.R. § 4.16(a).  

The Veteran is currently 67 years of age.  He was separated from the Army in 1970. Post-service, as a civilian, he worked full-time as a plumber / steam fitter for General Electric for 34 years from 1970 to 2004.  He retired from this full-time position permanently in 2004 due to age, duration of work, and after suffering a heart attack due to his coronary artery disease in 2004.  His level of education is four years of high school followed by an apprenticeship in plumbing.  In retirement, he spends time volunteering at the VFW.  He also exercises three times per week.  See April 2011 TDIU application (VA Form 21-8940); April 2011 VA diabetes mellitus examination.   

In the present case, the evidence of record supports the award of a TDIU rating.   38 C.F.R. § 4.16(a).  

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

With regard to lay evidence, the Veteran contends that he is prevented from performing substantially gainful employment due to the combination of his service-connected heart and diabetes disabilities.  He asserts that his service-connected disabilities to include type II diabetes mellitus and coronary artery disease prevent any type of physical employment.  The combination of these service-connected disabilities cause severe symptoms such as chest pain, shortness of breath, fatigue, dizziness, loss of balance, and lack of stamina.  As a result, he cannot safely perform the functions of a steam fitter - that is, he cannot carry heavy loads, climb stairs or ladders, or assemble heavy equipment.  He becomes tired and out of breath easily due to his heart disease.  There is no chance of improvement.  No employer will hire him for a manual labor position due to safety concerns.  He had a heart attack in 2004, which precipitated his retirement from full-time work that very year.  He cannot perform any type of strenuous or physical work.  His previous vocational history from 1970 to 2004 involved jobs that required him to physically move around.  He is not trained to perform sedentary employment and his education and vocational experience prevent him from any type of office position.  He feels he would not be able to excel in college retraining classes.  See April 2011 TDIU application (VA Form 21-8940); April 2011 Veteran statement; April 2011 VA diabetes mellitus examination; April 2011 VA DBQ examination; June 2014 Veteran letter.  

In light of the above, the Veteran has submitted credible lay statements attesting to the current severity of the combination of his service-connected disabilities and their severe impact on his ability to function in a work setting involving physical labor.  

With regard to medical evidence in support of the TDIU claim, the Board has reviewed VA examinations and VA treatment records dated from 2009 to 2016.  With some exceptions, these records confirm that the Veteran would not be able to perform occupational duties requiring physical activity or stress, as a result of his service-connected heart and diabetes mellitus disabilities.  The April 2011 VA DBQ examiner stated the Veteran was unable to obtain and maintain gainful employment in the physical sector due to his service-connected disabilities.  The April 2011 VA diabetes mellitus examiner also noted the Veteran retired in 2004 due to a medical / physical problem - that is, his 2004 heart attack from his service-connected coronary artery disease. 

The Board finds that all of the above evidence is entitled to significant probative value in support of the Veteran's claim.  In short, there is clear, credible, and probative medical and lay evidence in support of the claim for entitlement to TDIU. 
 
The Board has also considered the April 2011 VA DBQ's examiner's opinion that the Veteran could engage in sedentary employment that does not involve physical labor and does not cause stress.  However, in contrast, other evidence indicates that his education and work experience would hinder sedentary employment in an office setting.  The Board agrees with the Veteran.  Since his discharge from service in 1970, the Veteran has worked as a full-time plumber / steam fitter.  This job involved physical, as opposed to sedentary employment.  The Veteran has a high school education, and his only special training is in plumbing / steam fitting.  The Board has considered the Veteran's functional capacity, age, and work experience, in determining that sedentary employment would not be appropriate for the Veteran.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A determination of the veteran's entitlement to TDIU is considered in the context of the individual veteran's capabilities regardless of whether an average person would be rendered unemployable under the same circumstances.  Thus, the criteria for determining unemployability include a subjective standard.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history.  See Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (noting that level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294, 295-97 (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532, 534 (1994) (considering veteran's eighth grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356, 357 (1991) (considering veteran's master's degree in education and his part-time work as a tutor).

When addressing a veteran's educational and vocational history, the Board must analyze these factors, rather than simply restate history, of how they affect this veteran's ability to obtain substantially gainful employment.  Specifically, in Gleicher v. Derwinski, the CAVC stated, "[T]o merely allude to educational and occupational history, attempt in no way to relate these factors to the disabilities of the appellant, and conclude that some form of employment is available," is insufficient reasons and bases for the decision.  2 Vet. App. 26, 28 (1991).  

The Board acknowledges that veteran has stated on several occasions that he is retired.  In this regard, he is now 67 years old.  Once again, his advancing age cannot be considered for purposes of TDIU.  38 C.F.R. § 4.19.  Although there is some evidence suggesting the Veteran originally retired in 2004 due to his advancing age and duration of work, voluntary retirement does not necessarily show unemployability and should not be used as the only evidence of unemployability.  Careful consideration has been given here to distinguishing a worsened disability that would have caused unemployability from unemployment simply due to retirement.  Here, the available evidence has been evaluated as demonstrating that regardless of the veteran's earlier retirement in 2004, he would currently not be able to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In addition, he sustained a heart attack in 2004 due to his service-connected heart disability, which also precipitated his retirement that year. 

The Board also acknowledges that the Veteran appears able to perform certain aspects of daily living at his home and outside of his home (at VFW for instance).  However, the law recognizes that a person may be too disabled to engage in employment, although he or she is fairly comfortable at home or upon limited activity, such as the Veteran in this case.  See 38 C.F.R. § 4.10.  A Veteran also does not have to prove that he or she is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award.  See 38 C.F.R. § 3.340(a); Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

Even without consideration of the effects of his age (67) and nonservice-connected disorders, the evidence of record clearly shows the Veteran's service-connected disabilities, standing alone, prevent him from securing employment.  38 C.F.R. § 4.16(a), 4.19.  See also Blackburn v. Brown, 4 Vet. App. 395, 398 (1993); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In conclusion, the Board finds that the evidence supports the grant of entitlement to TDIU.  38 C.F.R. § 4.3.  The medical and lay evidence of record establishes that the combination of the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.  38 C.F.R. § 4.16.  Accordingly, the TDIU appeal is granted.  

In making this determination, this TDIU award is based on the combined effects of the Veteran's service-connected disabilities, as opposed to any single disability alone.  That is to say, the Veteran does not meet the criteria for a TDIU based on any single disability alone.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  The significance of this finding is that a TDIU rating based on multiple service-connected disabilities would not satisfy the criteria for one total disability in considering entitlement to SMC housebound benefits under 38 U.S.C. § 1114(s).  Bradley, 22 Vet. App. 290-91.  Moreover, the Veteran has asserted that it is the combination of his service-connected disabilities that prevent gainful employment, as opposed to any one single disability.  See e.g., April 2011 TDIU application (VA Form 21-8940); April 2011 Veteran statement; June 2014 Veteran letter.  

	(CONTINUED ON NEXT PAGE)



ORDER

An initial disability rating greater than 20 percent for type II diabetes mellitus is denied. 

As the reduction in the disability rating from 60 percent to 30 percent for the Veteran's service-connected coronary artery disease was not proper, restoration of the 60 percent rating is granted, effective August 1, 2013.    

Entitlement to a TDIU is granted.   




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


